DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	The claims as filed on 12 September 2020 were examined and rejected in an Office action mailed on 3 November 2021.  Applicant responded on 21 January 2022 adding claims 7-8.  Claims 1-8 are examined herein.
Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The objection to the specification regarding the hyperlink is withdrawn in view of Applicant’s amendments as asserted on page 5 of the response.

Sequence Rules
4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(I) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825. 
Sequence identifiers are missing from Figure 4, or in the alternative, from the Brief Description of the Drawings. 
The examiner notes that Figure 3 now complies with the sequence rules.  Figure 4 does not – Fig. 4 has 4 sequences, but only one SEQ ID NO.
Full compliance with the sequence rules is required in response to this Office action. Applicant can either give each sequence present within the tables a unique identifier number, or specify them as a range with respect to an already identified sequence. A complete response to this Office action must include both compliance with the sequence rules and a response to the issues set forth herein. Failure to fully comply with both of these requirements in the time period set forth in this Office action will be held to be non-responsive. 
Appropriate correction is requested.

Claim Objections
5.	Claim 1 is objected to because of the following informalities.
Claim 1 is objected to because at the end of line 2 it recites “plant” rather than “a plant’s”.  
35 USC § 112(b)-based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is largely a new rejection.  
Also, due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 3 November 2021 as applied to the then-pending claims.  Applicant traverses the rejection in the paper filed 21 January 2021.  Applicant points to the claim amendments on pages 5-6 of the response.  Applicant’s arguments have been fully considered on pages  but are not persuasive.
Claim 1 is rejected, among other reasons, because it recites the limitation “Sol Genomics Network”.  The meaning of this limitation is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  
Even if in May of 2022 the term in question has an art-accepted meaning, the website’s or organization’s continued existence during the lifetime of the patent is uncertain.
Furthermore, the meaning of this term or resources associated with it, or the existence of the website could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Furthermore, reference to the online database for essential matter in determining the meaning of the limitation and the scope of the claim is improper.  Incorporation of essential material into specification by reference to an unpublished U.S. application, foreign application or patent, to a publication, or to an online database is improper.  E.g. MPEP § 608.01(p)(I)(A).  See also MPEP § 2173.05(b)(ii).

Claim 1 is also rejected because the term “silence” in the claim the is a relative term, especially since it applies to four distinct genes, which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Under an alternate analysis, claim 1 is also rejected because it recites the functional claim language “silence.”  This language imposes an additional limit on the claim, but the boundaries are unknown because the claim fails to teach any structure and requires both an in silico alignment and then an experiment to test for candidate structures.  
Complicating determining the scope of claim 1 is that the art is aware that gene silencing agents and methods are difficult to develop.  This issue is discussed further in the written description rejection infra and is incorporated by reference herein.
Applicant is reminded that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined under 35 U.S.C. 112(b).  Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  See e.g. “Enhancing Clarity By Ensuring That Claims are Definite Under 35 U.S.C. 112(b),” 20 May 2016 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
Claim 1 is also rejected because it requires using “an AtRTP5 gene as a negative regulator for increasing a plant resistance to Phytophthora.”  As seen in Pan et al., overexpression of an AtRTP gene decreases a plant’s resistance to Phytophthora.  Pan et al. (2016) New Phytologist 209:1641-54.  As seen in Li et al., silencing the AtRTP5 gen increases a plant’s resistance to Phytophthora.  Li et al (2020) Plant Physiol 21(1):95-108.  (Li et al. appears to be the inventor’s publication.  
Claim 2 is rejected under a similar analysis.

Claims 7-8 are rejected because they reference “the sequence of specific sequence.”  The term lacks a definite antecedent basis.

Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 3 November 2021 as applied to the then-pending claims.  Applicant traverses the rejection in the paper filed 21 January 2021.  Applicant points to the claim amendments on page 6 of the response.  Applicant’s arguments have been fully considered on pages  but are not persuasive.
In the analysis below, the pest being referenced is a Phytophthora pest.
Claims 7-8 are rejected under 35 USC 112(b) supra.  If they are claiming SEQ ID NO:15 as a specific embodiment that silences expression of a RTP gene or genes and thereby increase Nicotiana benthamiana’s resistance to Phytophthora, this rejection may be reconsidered and withdrawn. 

Claim 1 requires that the AtRTP5 gene is either SEQ ID NO:1 or has over 50% homology with SEQ ID NO:1.  (Claims 1 and 2, as well as dependent claims, are rejected under 35 USC 112(b) supra.)
Claim 2 reads on a method of increasing a plant’s resistance to a pest by, e.g. silencing expression of the AtRTP5 gene or homologs thereof.  The scope of the claims was reviewed in the prior Office action.  The rejection of claims 1-2 under 35 USC 112(b) influences their scope.
The claims read on vast genera of biological sequences.  SEQ ID NO:1, for example, is 2181 nucleotides in length.  If the first approximately 50% nucleotides were held constant, and the remaining 363 (50%) were varied, this would result in approximately 11004 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.  
Furthermore, since it’s a nucleotide sequence, the genus of variants include coding sequences with premature stop codons and frame shifts.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id. 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant describes that when the AtRTP5 gene (At5G43930) is disrupted, resistance to P. parasitica is increased and when the gene is overexpressed, resistance to P. parasitica and P. infestans is decreased.  Spec., p. 3 (drawing legends).  Example 1 is cloning the gene, Example 2 is aligning the amino acid sequence, and Example 3 is overexpressing the AtRTP5 gene.  Id., pp. 3-6.  Example 4 describes identifying four homologs from N. benthamiana and designing gene silencing agents that could silence all four.  Example 4 also shows that these silencing agents resisted infection with P. parasitica.  Id., pp. 6-8.  Example 5 describes analyzing the Arabidopsis gene.  Id., pp. 8-9.
The claims also are open ended as to what form of a negative regulator is used.  For example, small molecules and specific antibodies could bind to AtRTP5 and disrupt its activity in a cell.  The turnover of AtRTP5 could be increased.  
The expression of the AtRTP5 gene could be decreased by altering the transcription factor composition of the cell.  RNA-directed techniques could be used such as Applicant used in Example 4, where gene silencing agents were employed.  Spec., pp. 6-8.
The art teaches that these gene silencing methods are experimentally difficult.E.g., Burch-Smith et al. (2004) “Applications and advantages of virus-induced gene silencing for gene function studies in plants,” Plant J 39:734-46; Lu et al. (2003) “Virus-induced gene silencing in plants,” Meth 30(4):296-303; Martínez de Alba et al. (2013) “Gene silencing in plants: a diversity of pathways,” Biochim Biophys Acta 1829:1300-08; Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1; Reynolds et al. (2004) “Rational siRNA design for RNA interference,” Nature Biotech 22(3):326-30; Thomas et al. (2001) “Size constraints for targeting post-transcriptional gene silencing and for RNA-directed methylation in Nicotiana benthamiana using a potato virus X vector,” Plant J 25:417-25; and Klahre et al. (2002) “High molecular weight RNAs and small interfering RNAs induce systemic posttranscriptional gene silencing in plants,” Proc Natl Acad Sci 99:11981-86.
Nor is a sequence asserted to be homologous to, e.g. SEQ ID NO:1, necessarily going to have the same activity or result in the same benefit if suppressed.  E.g., Rost (1999) “Twilight zone of protein sequence alignments,” Prot Engin 12(2):85-94 (Fig. 5); and Whisstock & Lesk (2003) “Prediction of protein function from protein sequence and structure,” Q Rev Biophys. 36(3):307-40.
Applicant fails to satisfy either prong of the Lilly test.  Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:1 or SEQ ID NO:2, if repressed, are active in the claimed invention.  Applicant also fails describe the structural elements of a SEQ ID NO:2-related polypeptide that are necessary and/or sufficient for the claimed activity.  Applicant also fails to describe a representative number of negative regulators.
Hence Applicant fails to satisfy the written description requirement.  Applicant has not demonstrated to one skilled in the art possession of the invention as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

The Ariad decision by the Federal Circuit provides additional support for the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  
[A] generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…
[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  Here, with vast genera claimed and very few species described, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered functional language, but still found that the written description requirement requires a sufficient number of actual invented species to support the claimed genera.  Applicant fails to describe/provide a sufficient number of species to provide written description for the genera as broadly as claimed.




8.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the expression of SEQ ID NO:1 and/or SEQ ID NO:2 using the gene silencing agents taught in Example 4.  Id., pp. 6-8, does not reasonably provide enablement for the invention as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 3 November 2021 as applied to the then-pending claims.  Applicant traverses the rejection in the paper filed 21 January 2021.  Applicant points to the claim amendments on pages 6-7 of the response.  Applicant’s arguments have been fully considered on pages  but are not persuasive.
Claims 7-8 are rejected under 35 USC 112(b) supra.  If they are claiming SEQ ID NO:15 as a specific embodiment that silences expression of a RTP gene or genes and thereby increase Nicotiana benthamiana’s resistance to Phytophthora, this rejection may be reconsidered and withdrawn. 

The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The claims are rejected under 35 USC 112(b).  Additionally, claims 1 and 2 read on vast genera of biological sequences.  For example, SEQ ID NO:2 is 726 amino acids in length.  If the first approximately 50% amino acids were held constant, and the remaining 363 (50%) were varied, this would result in 36320 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.  
Forming another large genus, SEQ ID NO:1 is a nucleotide sequence 2182 base pairs in length.  If the first approximately 50% were held constant, and the remaining 1090 were varied, this would result in 10904 different variants.  The claims were apparently expanded in Applicant’s response to include homologs of SEQ ID NO:1 and SEQ ID NO:3 – SEQ ID NO:6.
However, that is only a small fraction of the number claimed, because different regions could be held constant.  Furthermore, since it’s a nucleotide sequence, the genus of variants include coding sequences with premature stop codons and frame shifts.
Guidance Provided by Applicant
Applicant teaches that when the AtRTP5 gene (At5G43930) is disrupted, resistance to P. parasitica is increased and when the gene is overexpressed, resistance to P. parasitica and P. infestans is decreased.  Spec., p. 3 (drawing legends).  Example 1 is cloning the gene, Example 2 is aligning the amino acid sequence, and Example 3 is overexpressing the AtRTP5 gene.  Id., pp. 3-6.  Example 4 teaches identifying four homologs from N. benthamiana and designing gene silencing agents that could silence all four.  Example 4 also teaches that these silencing agents resisted infection with P. parasitica.  Id., pp. 6-8.  Example 5 teaches analyzing the Arabidopsis gene.  Id., pp. 8-9.
Teachings in the Art
The art teaches that methods of reducing expression are difficult and success in unpredictable.E.g., Burch-Smith et al. (2004) “Applications and advantages of virus-induced gene silencing for gene function studies in plants,” Plant J 39:734-46; Lu et al. (2003) “Virus-induced gene silencing in plants,” Meth 30(4):296-303; Martínez de Alba et al. (2013) “Gene silencing in plants: a diversity of pathways,” Biochim Biophys Acta 1829:1300-08; Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1; Reynolds et al. (2004) “Rational siRNA design for RNA interference,” Nature Biotech 22(3):326-30; Thomas et al. (2001) “Size constraints for targeting post-transcriptional gene silencing and for RNA-directed methylation in Nicotiana benthamiana using a potato virus X vector,” Plant J 25:417-25; and Klahre et al. (2002) “High molecular weight RNAs and small interfering RNAs induce systemic posttranscriptional gene silencing in plants,” Proc Natl Acad Sci 99:11981-86.
Nor is a sequence asserted to be homologous to, e.g. SEQ ID NO:1, necessarily going to have the same activity or result in the same benefit if suppressed.  E.g., Rost (1999) “Twilight zone of protein sequence alignments,” Prot Engin 12(2):85-94 (Fig. 5); and Whisstock & Lesk (2003) “Prediction of protein function from protein sequence and structure,” Q Rev Biophys. 36(3):307-40.
Conclusion
Thus the claimed invention is not enabled because obtaining the claimed function is unpredictable.  The effect is unpredictable in part to the vast scope of the claimed invention.  Additionally, the possibility of widespread differences between amino sequences creates additional uncertainty.  
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a means for reducing expression of a variant of SEQ ID NO:2 to function within the instant invention by providing pest resistance.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous means of reducing expression of SEQ ID NO:2 and/or variants of SEQ ID NO:2 with no guidance as to which could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

A patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. "[A] patent system must be related to the world of commerce, rather than to the realm of philosophy. . . ."
The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility. Unless and until a process is refined and developed to this point-where specific benefit exists in currently available form, there is insufficient justification for permitting an application to engross what may prove to be a broad field 

Brenner v. Manson, 383 U.S. 519, 534-35, 148 USPQ 689, 695 (1966).  


Conclusion
9.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663